

EXHIBIT 10.2
SECOND AMENDMENT TO THE
FROZEN FOOD EXPRESS INDUSTRIES, INC. 401(K) SAVINGS PLAN




This Amendment is adopted by FROZEN FOOD EXPRESS INDUSTRIES, INC. (the
“Company”), a Texas Corporation, having its principal office in Dallas, Texas.


R E C I T A L S:


WHEREAS, the Company has previously established the Frozen Food Express
Industries, Inc. 401(k) Savings Plan, as amended and restated, effective January
1, 2007 (the “Plan”), for the benefit of those employees who qualify there under
and for their beneficiaries; and WHEREAS, the Plan was submitted to the Internal
Revenue Service on January 25, 2007for a determination on the Plan’s
qualification under the currently effective provisions of the Economic Growth
and Tax Relief Reconciliation Act of 2001, the Job Creation and Worker
Assistance Act of 2002, the American Jobs Creation Act of 2004, the Gulf
Opportunity Zone Act of 2005, and the final provisions of Treasury Regulation
Section 1.401(k) and Treasury Regulation Section 1.401(m) that are effective for
Plan Years beginning on and after January 1, 2006; and


WHEREAS, the Internal Revenue Service has issued a favorable determination,
conditioned on the adoption of the additional amendments contained herein; and


WHEREAS, the Company has determined it to be desirable to adopt such amendments;
and


WHEREAS, the Company has the power to amend the Plan pursuant to Section 15.1 of
the Plan;


NOW, THEREFORE, pursuant to Section 15.1 of the Plan, the Plan is hereby amended
as follows, effective as specifically stated herein:


1.           Section 2.57 of the Plan shall be amended effective January 1,
2002, to be and read as follows:


Section 2.57 Severance from Employment. Severance from Employment means an
Employee no longer is an Employee of the Employer or any Related Employer and
the Employee’s new employer does not maintain the plan of the Employer or
Related Employer. The term “Severance from Employment” shall replace the terms
“Separation from Service” and “Severance from Service” wherever such terms are
used herein.












2.           Section 5.6(g)(viii) of the Plan shall be amended, effective
January 1, 2002, to be and read as follows:


Section 5.6 Maximum Additions


* * * * *
(g)   Definitions.  For purposes of the limitations of Code Section 415
set  forth in this Section, the following definitions shall apply:


(viii)   Maximum Permissible Amount means the lesser of:


(A)   the Defined Contribution Dollar Limitation, or


(B)   one-hundred percent (100%) of the Participant's compensation, within the
meaning of Code Section415(c)(3) for a Limitation Year with respect to any
Participant.


Defined Contribution Dollar Limitation means $40,000, as adjusted annually by
the Secretary of the Treasury.


The compensation limit referred to in (B) shall not apply to any contribution
for medical benefits after separation from service (within the meaning of Code
Sections 401(h) or419(A)(f)(2)) which is otherwise treated as an annual
addition.


IN WITNESS WHEREOF,FROZEN FOOD EXPRESS INDUSTRIES, INC. has caused this Second
Amendment to be executed this 27th day of February, 2008,effective as
specifically stated herein, by the undersigned duly appointed and authorized
officer.
 


FROZEN FOOD EXPRESS INDUSTRIES, INC.

     
By: /s/ Stoney M. Stubbs, Jr.
 
Name: Stoney M. Stubbs, Jr.
 
Title: President and CEO
   






--------------------------------------------------------------------------------

--------------------------------------------------------------------------------